DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 24 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 24 recites, inter alia, a liquid crystal phase shifter, comprising a first substrate and a second substrate opposite to each other, and a liquid crystal layer between the first substrate and the second substrate; wherein the first substrate comprises a first base plate and a first electrode layer at a side of the first base plate proximal to the liquid crystal layer; the second substrate comprises a second base plate and a second electrode layer at a side of the second base plate proximal to the liquid crystal layer; and the first electrode layer comprises a main body structure having a first side and a second side opposite to each other with respect to a length direction of the main body structure, and a plurality of branch structures connected to at least one of the first side and the second side of the main body structure, wherein the second electrode layer is in a peripheral region of the second base plate, and an orthographic projection of the second electrode layer on the first base plate partially overlaps an orthographic projection of at least one of the plurality of branch structures on the first base plate.
Claim 32 recites, inter alia, a liquid crystal phase shifter, comprising a first substrate and a second substrate opposite to each other, and a liquid crystal layer between the first substrate and the second substrate; wherein the first substrate comprises a first base plate and a first electrode layer at a side of the first base plate proximal to the liquid crystal layer; the second substrate comprises a second base plate and a second electrode layer at a side of the second base plate proximal to the liquid crystal layer; and the first electrode layer comprises a main body structure having a first side and a second side opposite to each other with respect to a length direction of the main body structure, and a plurality of branch structures connected to at least one of the first side and the second side of the main body structure, wherein only one of the first side and the second side of the main body structure is connected with the plurality of branch structures, and the second electrode layer is at only one side of the second base plate corresponding to the plurality of branch structures.
None of the prior art of record alone or in combination discloses the claimed invention.
CN107394318A discloses a liquid crystal phase shifter, comprising a first substrate and a second substrate opposite to each other, and a liquid crystal layer between the first substrate and the second substrate; wherein the first substrate comprises a first base plate and a first electrode layer at a side of the first base plate proximal to the liquid crystal layer; the second substrate comprises a second base plate and a second electrode layer at a side of the second base plate proximal to the liquid crystal layer; and the first electrode layer comprises a main body structure having a first side and a second side opposite to each other with respect to a length direction of the main body structure, and a plurality of branch structures connected to at least one of the first side and the second side of the main body structure. However, CN107394318A does not expressly disclose wherein the second electrode layer is in a peripheral region of the second base plate, and an orthographic projection of the second electrode layer on the first base plate partially overlaps an orthographic projection of at least one of the plurality of branch structures on the first base plate, nor wherein only one of the first side and the second side of the main body structure is connected with the plurality of branch structures, and the second electrode layer is at only one side of the second base plate corresponding to the plurality of branch structures, nor would it have been obvious to do so in combination.
Claims 26-31 and 33-44 are allowed by virtue of dependency from claims 24 and 32, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/8/2021